ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Qwest Government Services, Inc.             )      ASBCA No. 61770
 d/b/a CenturyLink QGS                      )
                                            )
Under Contract No. GSOOT07NSD0002           )
 T.O. No. NXUQ000043 et al.                 )

APPEARANCE FOR THE APPELLANT:                      Rocky J. Galloway, Esq.
                                                    Associate General Counsel

APPEARANCES FOR THE GOVERNMENT:                    William E. Brazis, Esq.
                                                    DISA General Counsel
                                                   Vera A. Strebel, Esq.
                                                    Trial Attorney
                                                    Defense Information Systems Agency
                                                    Scott Air Force Base, IL

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 1, 2019



                                                 RICH RDSHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61770, Appeal of Qwest Government
Services, Inc. d/b/a CenturyLink QGS, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                                                                            I
                                                                                            '